DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, in claim 9, the claim limitation “the mold” (line 7) lacks proper antecedent basis.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamakoshi (US2009/0101400A1).
Yamakoshi discloses the claim limitations as follows (refer to embodiment in Figs. 15-18):
Claim 9. A method of manufacture of an electronic device, comprising: 
receiving a core (Fig. 16F) of a printed circuit board assembly, wherein the core comprises: Page 3 of 9Application No. 16/184,697 AFCP 2.0 Request, Interview Summary, Amendment, and Response To Final Office Action of July 22, 2021 
a first electrical component (9) having a first height measured along a direction perpendicular to a plane; and 
a molded material (31) supporting the first electrical component, 
wherein the mold (31; see rejection under 35 U.S.C. 112(b)) as molded has a thickness measured as a distance from a top of the core to a bottom of the core opposite the top, and wherein the thickness is substantially similar1 to the first height; and 
after receiving the core: 
affixing a first printed circuit board (32 with 36 and 38, Fig. 17) along the top of the core such that the first printed circuit board contacts the first electrical component; and 
affixing a second printed circuit board (1, with 2, 5 and 6, Fig. 17) along the bottom of the core such that the second printed circuit board contacts the first electrical component.
Claim 17. A method for manufacturing an electronic device comprising a printed circuit board assembly, wherein the printed circuit board assembly comprises: 
a core (see Fig. 16F) comprising: 
a plurality of electrical components (9) comprising a first electrical component having a first height measured along a direction perpendicular to a plane; and 
a molded material (31) supporting the plurality of electrical components, wherein the molded material as molded has a thickness substantially similar (see footnote 1) to the first height as measured along the direction perpendicular to the plane; 
a first printed circuit board (1 with 2, 5 and 6, Fig. 18) disposed along a bottom of the core and comprising a plurality of terminals (5), wherein each respective terminal of the plurality of terminals is electrically coupled to a respective component of the plurality of electrical components (see Fig. 18); and 
a second printed circuit board (32 with 36 and 38, Fig. 18) disposed along a top of the core and comprising a first terminal (38) electrically coupled to the first electrical component; 
wherein the method comprises: 
producing the core by applying a molding material (32) about the plurality of electrical components (see Fig. 16B); 
after producing the core, attaching the first printed circuit board to the bottom of the core (see Fig. 17), wherein first electrical component of the core is in contact with the first printed circuit board; and 
after producing the core, attaching the second printed circuit board to the top of the core (see Fig. 17), wherein the first electrical component of the core is in contact with the second printed circuit board.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yamakoshi in view of Wang (US6026564).
Yamakoshi utilizes a conductive paste to form conductors 38 and 5, and does not disclose soldering the first and second printed circuit boards to the core, such that components within the core are soldered to terminals of the first printed circuit board in a single soldering step. 
However, it is known in the art to utilize a solder paste as a conductive material effecting an electrical connection between circuit boards, in forming a multilayer PCB. Wang for example shows utilizing solder paste 24 (see Figs. 1 and 2) to connect two circuit boards (10’ and 10”, Fig. 4) to a core substrate (10, Fig. 4). A solder reflow process melts the solder and effects a connection. See col. 4, lns. 37-59. 
In view of the teachings of Wang, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the technique of Wang to electrically connect terminals on the first and second printed circuit boards of Yamakoshi to terminals on the substrate, since utilizing solder to effect connection between circuit boards to form multilayer PCBs is conventional. For example, solder paste could be used as the electroconductive paste 38 and 5 of Yamakoshi.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamakoshi.
Yamakoshi discloses the claimed invention, except for the limitations of claims 8, 19 and 20. However, the invention as claimed in these claims would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, as a matter of optimizing manufacturing resources to reduce cost, or even simply because the manufacturer does not have the resources to complete all operations at a single location. Producing parts at separate locations, followed by assembly at a further location is not deemed to patentably distinguish over performing the entire manufacturing process in a single place.

Claim 1, 8, 9, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamakoshi in view of Tsukahara (US2004/0082100A1).
Regarding claim 1, Yamakoshi discloses the claim limitations as follows (refer to embodiment in Figs. 15-18; limitations not disclosed are crossed out, below):
Claim 1. A method to produce a printed circuit board assembly, the method comprising: 
disposing a set of electrical components (9, Fig. 16B) on a plane2 such that a height of each electrical component as measured along a distance perpendicular to the plane best approximates without exceeding a first height; 
applying a molding material (31, Fig. 16D) about the set of electrical components such that a thickness of the molding material 
after forming the core, affixing a first printed circuit board (32 with 36 and 38, Fig. 17) to a top of the core, wherein the set of electrical components of the core is in contact with the first printed circuit board; and 
after forming the core, affixing a second printed circuit board (1 with 2, 5 and 6, Fig. 17) to a bottom of the core, wherein the set of electrical components of the core is in contact with the second printed circuit board.
Tsukahara discloses a process in which components are embedded in a molding material 140 (see Figs. 4-6), wherein the height of the as-molded material is substantially identical to the height of the components including electrodes thereof such that the electrodes of the components are exposed from the surface of the molded material (see para. [0137]). More specifically, Tsukahara discloses the molding material should have a thickness “equal to or larger than a thickness of the semiconductor device 101-1 and equal to or smaller than the sum of a thickness of the semiconductor device 101-1 and a height of the bump 113.” As an example, “if the thickness of the semiconductor device 101-1 is 0.18 mm and the height of the bump 113 is 0.04 mm, the thickness of the first resin base substrate 140 is preferably 0.2 mm.” It should first be noted that Tsukahara discloses the molding material 140 may have a thickness equal to the thickness of the component (i.e. including the electrodes). Additionally, in the specific example given, for a total component height of 0.18 mm + 0.04 mm = 0.22 mm, a molding material thickness of 0.2 mm can be reasonably considered substantially identical, as the specification does not assign a particular meaning to the term “substantially identical”. 
From Tsukahara one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to form layer 31 of Yamakoshi such that the height thereof after molding is substantially identical to the component height. Whereas Yamakoshi initially forms the molded material to be thicker than the component, thereafter removing material to expose the electrodes, Tsukahara shows that it is also known to make the molded material of a thickness equal to or substantially identical with the thickness of components (including electrodes), such that the electrodes are exposed at the surface of the molded material, without requiring removal of molded material. One of ordinary skill in the art would have found it obvious to do so in order to reduce molding material waste. 
Regarding claims 9 and 17, if Applicant disagrees the thickness of the molded material 31 as molded is not substantially similar to the first height (see rejection under 35 U.S.C. 102(a)(1)), these claims are also deemed obvious in view of Tsukahara, the same obviousness rational applying as with respect to claim 1.
Regarding claims 8, 19 and 20, Yamakoshi as modified in view of Tsukahara discloses the claimed invention, except for the limitations of claims 8, 19 and 20. However, the invention as claimed in these claims would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, as a matter of optimizing manufacturing resources to reduce cost, or even simply because the manufacturer does not have the resources to complete all operations at a single location. Producing parts at separate locations, followed by assembly at a further location is not deemed to patentably distinguish over performing the entire manufacturing process in a single place.
Claims 2, 3, 4, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamakoshi in view of Tsukahara and further in view of Wang.
Yamakoshi as modified in view of Tsukahara utilizes a conductive paste to form conductors 38 and 5, and does not disclose soldering the first and second printed circuit boards to the core, such that components within the core are soldered to terminals of the first printed circuit board in a single soldering step. 
However, it is known in the art to utilize a solder paste as a conductive material effecting an electrical connection between circuit boards, in forming a multilayer PCB. Wang for example shows utilizing solder paste 24 (see Figs. 1 and 2) to connect two circuit boards (10’ and 10”, Fig. 4) to a core substrate (10, Fig. 4). A solder reflow process melts the solder and effects a connection. See col. 4, lns. 37-59. 
In view of the teachings of Wang, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the technique of Wang to electrically connect terminals on the first and second printed circuit boards of Yamakoshi to terminals on the substrate, since utilizing solder to effect connection between circuit boards to form multilayer PCBs is conventional. For example, solder paste could be used as the electroconductive paste 38 and 5 of Yamakoshi.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are not persuasive. Applicant’s comments are directed to the claim limitation “a thickness of the molding material as molded … is substantially identical to the first height”. However, claims 9 and 17 include the claim limitation “substantially similar” instead of “substantially identical”, and are therefore still considered anticipated by Yamakoshi, as the term “substantially similar” is broad. Additionally, new art rejections are presented specifically addressing the claim language found in claim 1 and argued by Applicant in their Remarks.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that the term “substantially similar” is broad. Therefore, it is deemed Yamakoshi still anticipates the claims, because the thickness of the as-molded material may differ from the first height and still be considered “substantially similar”.
        2 Referring to Fig. 16B, it is clear the components 9 must have been disposed on a plane, prior to embedding within the resin layer 31.